Case 9:19-cv-81186-RKA Document 12 Entered on FLSD Docket 12/23/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-81186-CIV-ALTMAN

  JOHN PINSON,

         Plaintiff,
  vs.

  ROBINSON KEITH USTLER and
  MCCALLA RAYMER LEIBER PIERCE, LLC,

        Defendants.
  _________________________/

                                               ORDER

         THIS MATTER comes before the Court upon a sua sponte examination of the record.

  On December 5, 2019, the Defendants—Robinson Ustler and McCalla, Raymer, Leibert, Pierce,

  LLC—filed Motions to Dismiss the Plaintiff’s Complaint (“Motions”) [ECF Nos. 10, 11]. Local

  Rule 7.1(c) of the United States District Court for the Southern District of Florida provides: “For

  all motions, except motions served with the summons and complaint, each party opposing a

  motion shall serve an opposing memorandum of law no later than fourteen (14) days after

  service of the motion. Failure to do so may be deemed sufficient cause for granting the motion

  by default.” S.D. FLA. L.R. 7.1(c). The Plaintiff has failed to respond to the Motions or to seek

  an extension of time within which to do so. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that the Motions [ECF Nos. 10, 11] are GRANTED by

  default. The Plaintiff’s Complaint [ECF No. 1] is DISMISSED without prejudice. The Clerk

  of Court is instructed to CLOSE this case.
Case 9:19-cv-81186-RKA Document 12 Entered on FLSD Docket 12/23/2019 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of December 2019.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
        John Pinson, pro se




                                           2
